Dickinson, J.
For the year 1891 taxes were assessed upon the personal property of the relator in the county of St. Louis in accordance with the general system of taxation, the tax being based upon the assessed value of the property. The tax becoming delinquent, and proceedings being instituted to recover judgment therefor under the statute, the relator interposed its answer in the district court. Its defense was that it was subject to taxation only in accordance with the method prescribed in Laws 1887, ch. 11, and Sp. Laws 1873, ch. 111, therein referred to; that is, by the *36rule of percentage on its gross earnings. Upon trial the court found that the relator was liable to the tax as assessed, and judgment was entered for its. recovery. By writ of certiorari the matter is brought, here for review.
It appears from the findings of the court that the. relator is a corporation organized, under the provisions of 1878 G. S. ch. 34, title 1, exclusively for railroad purposes. During the year 1891 it was operating about three miles of railway in the county of St. Louis, on two miles of which the transportation was by steam locomotive power, and for one mile it was by means of a cable up a steep ascent. Both passengers and freight were thus transported. The company made no report of its gross earnings to the state treasurer for the year 1891, and paid no percentage thereof as a tax. The facts of the case are not very fully disclosed by evidence nor in the findings of the court, and our decision is to be understood as strictly limited to the case as here presented. There is nothing in the case indicating that this line of road is not an ordinary commercial railroad, unless it be the facts of its limited extent, and that, where it runs up a steep ascent, the power is applied by cable instead of a locomotive. It does not appear that the road is in any sense a street railway, or that its operations, or the purposes of its organization, are in any way connected with street travel, or with the use of the streets. In brief, it is, as we must assume, a railroad company, in the ordinary sense of the term, organized for and doing the business of such corporations. We see no reason why the statute (Laws 1887, ch. 11) was not applicable as the law with respect to the taxation of the property of this corporation. The validity- of the act is not called in question. By its terms, “any railroad company owning or operating, or which may hereafter own or operate, any line or lines of railroad in this state,” is required to pay a percentage of its gross earnings, as specified in that act and in Sp. Laws 1873, ch. Ill, therein referred to, “in lieu of all other taxes.” We cannot construe the plain and unrestricted terms of this law so as to exclude this railroad from its operation. The law in terms applies to “any railroad company,” (perhaps meaning only ordinary commercial railroads, and not street railways,) and it can make no difference, as respects the applicability of the statute, whether the railroad *37is three miles in extent or three hundred. It does not appear in this case whether the railroad is to he further extended, or whether the three miles constructed are all that was contemplated, so that it is now completed. Perhaps that would make no difference in the result.
(Opinion published 55 N. W. Rep. 816.)
The fact that the relator had not made a return of its gross earnings, as contemplated by the statutes referred to, does not affect the case. The manner and rule of taxation are determined absolutely by the law, and such neglect of the relator did not change the law, nor render it inapplicable; nor justify resorting to another, even though it be the ordinary, system of taxation, instead of that prescribed by the statute, as respects railroad companies.
These considerations lead to the conclusion that the tax upon an assessed valuation of the property of the relator was not authorized by the law applicable to and controlling the case, and the judgment must be reversed.
Vanderburgh, J., did not sit.